Citation Nr: 1620602	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $16,900.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to August 2000, October 2003 to June 2008, and reenlisted for active duty again in January 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Milwaukee, Wisconsin.  The Veteran testified in a hearing before the undersigned in February 2015.  A hearing transcript was associated with the claims file and reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Beginning in June 2008, the Veteran received disability compensation from VA.  According to his military personnel records, the Veteran reenlisted in the Army effective January 28, 2010.  He then became ineligible for VA benefits.  
See 38 U.S.C.A. § 5304.  He continued to receive benefits until VA learned from the Department of Defense that he had returned to active duty.  VA sent him letter dated in January 2012 notifying him of a proposal to terminate benefits effective January 28, 2010.  An April 2012 notice letter explained the creation of the debt based on the termination date of January 28, 2010.  The Veteran requested a waiver.

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience, so long as there is no indication of fraud, misrepresentation, or bad faith on the part of the debtor in regard to the waiver.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  "Bad faith" is defined in VA regulations as unfair or deceptive dealing by one who seeks to gain thereby at another's expense or actions taken with intent to seek an unfair advantage at a loss to the government.  38 C.F.R. § 1.965(b)(2).

Equity and good conscience is determined with consideration to six factors: (1) fault of the debtor, where actions of the debtor contribute to the creation of debt; (2) balancing of faults between the debtor and VA; (3) undue hardship, whether collection would deprive the debtor or his family of basic necessities; (4) defeat of the purpose, whether withholding benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in an unfair gain to the debtor; and (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  

Here, at the Board hearing, the Veteran testified that he made several attempts at contact but admitted that he was unsuccessful in informing VA that he had returned to active duty and to stop his benefit payments.  He testified that he is the sole provider for his family of six and repayment of the debt would put undue hardship on himself and his family.  At this time, there does not appear to be fraud, misrepresentation, or bad faith on the part of the Veteran or any fault on the part of VA.  The Virtual VA claims file includes a financial status report from 2012.  The Board finds that a current financial status report and any supporting documents, such as bank statements or bills, is necessary to determine the Veteran's financial state and assess his claim of undue hardship.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran complete a new VA Form 5655 or otherwise provide a financial statement and any supporting documents such as bills or bank statements to evidence financial hardship.  Allow the Veteran a reasonable amount of time to respond.

2. If the waiver request continues to be denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




